DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application is a continuation of application 15/081,273 filed 25 March 2016.

Status of the Claims
Claims 85-107 are pending and presented for examination.
Claims 85-107 are rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 85-107 are rejected under 35 U.S.C. 103 as being unpatentable over Foo (Jasmine Foo, et al, Effects of Pharmacokinetic Processes and Varied Dosing Schedules on the Dynamics of Acquired Resistance to Erlotinib in EGFR-Mutant Lung Cancer, 7 J Thoracic Oncol. 1583 (2012)), in view of Kuiper (J.L. Kuiper & E.F. Smit, High-Dose, Pulsatile Erlotinib in Two NSCLC Patients with Leptomeningeal Metastases – One with a Remarkable Thoracic Response As Well, 80 Lung Cancer 102 (2013)), Yi (Hyeon Gyu Yi, et al, Epidermal Growth Factor Receptor (EGFR) Tyrosine Kinase Inhibitors (TKIs) Are Effective for Leptomeningeal Metastasis from Non-Small Cell Lung Cancer Patients with Sensitive EGFR Mutation or Other Predictive Factors of Good Response for EGFR TKI, 65 Lung Cancer 80 (2009)), and Grommes (Christian Grommes, et al, “Pulsatile” High-Dose Weekly Erlotinib for CNS Metastases from EGFR Mutant Non-Small Cell Lung Cancer, 13 Neuro-Oncology 1364 (2011)) (all of record in parent ‘273 application).
Applicants Claims 85 and 97 are directed to methods of treating a patient having leptomeningeal metastases or CSF metastases (of which leptomeninges are a member) as well as NSCLC possessing EGFR mutations by the oral administration of one or more specified “pulse” doses of erlotinib, followed by one or more specified “daily” doses of erlotinib.  While each of the above claims as well as each of 91-96 and 103-107 also indicate that once completed, the method steps recited can be observed to control formation of metastatic brain lesions, leptomeninges, or malignant cells in the CSF, and recite a number of potential outcomes which may be observed or expected following the completion of the method steps which are required to practice the invention claimed, applicants are reminded that neither a claim preamble nor a “wherein” clause are generally accorded any patentable weight where they merely recite the purpose of a process or the intended use of a structure, and where the body of the claim outlining See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  In this case, applicant’s recitation of various outcomes to be observed following the performance of the method steps positively recited is considered just such a recitation of the intended result of a process, and are not granted any patentable weight.  In a similar manner, the language of Claims 90-93 and 99-105 are granted a similar determination of patentable weight, because a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.”  Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005) (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).  Claims 86, 87, 98, and 99 indicate that the “pulse” dose is one which is administered on two days including each of days 1 and 2 of a weekly dosing schedule, and Claims 88 and 100 indicate that the “daily” dose is to be administered on each of days 3-7 of the weekly dosing schedule.  Claims 89 and 101 further narrow the dosage range of the “pulse” dose, while Claims 90 and 102 further narrow the dosage range of the "daily" doses.
Foo describes the use of erlotinib in the treatment of EGFR-mutant driven NSCLS, and particularly describes the impedance of resistance development which is achieved by combining high-dose erlotinib pulses with low-dose continuous therapy.  (Abs).  Foo describes a weekly dosing regimen whereby one 1600mg dose is followed by 50mg doses on the remaining six days of the week.

Kuiper describes the successful treatment of leptomeninges in patients having EGFR-mutant NSCLC by employing high-dose pulsatile erlotinib which provide therapeutic concentrations of erlotinib in the cerebrospinal fluid while avoiding grade 3 or above toxicities while occasionally experiencing grade 1 toxicities, while Yi indicates that daily erlotinib doses provide effective therapy and control of leptomeninges in EGFR-mutant NSCLC patients.
Grommes teaches that pulsatile erlotinib monotherapy dosages falling within the range of between about 900-1500mg demonstrated clear positive response in leptomeningal lesions even when systemic resistance has developed and been confirmed.
It would have been prima facie obvious to one having ordinary skill in the art at the time of the instant invention to have used a high dose falling within the range of between about 900-1500mg in the high dose/low dose method of Foo, owing to the fact that Grommes establishes the efficacy of weekly pulse doses of erlotinib falling within the range of about 900-1500mg in the control of leptomeningal lesions in patients having EGFR-mutant NSCLC, and employed such pulsatile and daily doses in an effort to control leptomeningeal metastases in patients with existing leptomeningeal metastases resulting from EGFR-mutant NSCLC while avoiding Grade 3 or above toxicities while experiencing, for example, Grade 1 toxicities.  One having ordinary skill in the art would have been motivated to do so because Kuiper and Yi indicate that pulse and daily doses of erlotinib are effective in controlling leptomeningeal metastases arising out of EGFR-mutant NSCLC; applying the teachings of Foo and Grommes to such a disease state would appear to render the particular dosages and administration schedule little more than the In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 85-107 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,583,142.  Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter encompassed by the claims of the ‘142 patent either anticipates or incorporates all limitations of the instantly presented method claims.

Conclusion
No Claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862.  The examiner can normally be reached on Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN M BASQUILL/Primary Examiner, Art Unit 1613